Citation Nr: 1749380	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-58 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, bilateral hands.

2.  Entitlement to service connection for rheumatoid arthritis, bilateral feet.

3.  Entitlement to a disability rating higher than 20 percent for degenerative arthritis of the neck/cervical spine.

4.  Entitlement to a disability rating higher than 20 percent for degenerative arthritis of the spine (low back).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty served on active duty from January 26, 1986 to May 9, 1986; and from November 17, 1990 to July 25, 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2016 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in October 2017 a request was made for substitution.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.  The Board does not yet have jurisdiction over that matter as it must first be addressed by the RO.  


FINDING OF FACT

The Veteran died on September [REDACTED], 2017, prior to promulgation by the Board of a decision on the issues appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the pending appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2017, VA was notified that the Veteran had died on September [REDACTED], 2017; while his appeal for service connection for rheumatoid arthritis of the bilateral hands and feet, and for a higher disability rating for service-connected cervical and lumbar spine disabilities, was pending before the Board.  

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302. 

The Board's dismissal of the appeal does not affect the right of an eligible person to request to be substituted as the appellant for purposes of processing this claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a)."  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).

As noted in the introduction, a recent request for substitution was made under these provisions.  The matter is referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b).



ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


